DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 12/09/2020. As per the amendment, claims 2, 4-5, 9, and 11-12 have been amended, and no claims have been added or cancelled. Thus, claims 1-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US Pat. 5,792,081) in view of Guitay (US Pat. 5,885,232), and Iwamoto et al. (US Pat. 6,436,062) collectively.
Regarding claim 1, Cross discloses a body massaging apparatus, comprising: a first arm (first arm 2 in Fig. 1), having a first arm upper end and a first arm lower end (the part of first arm 2 above the cutout 12 for roller 8 and below the cutout 12 for roller 8, respectively), the first arm lower end having a pair of elongated members extending outward therefrom and separated by a channel (the pair of rows 16 extending out from the bottom of first arm 2 in Fig. 1 and there being a channel in-between them which lower end 5 moves along as seen in Fig. 8, 

However, Guitay teaches a similar roller massage device where a second arm is removable from a first arm (roller 3 in Fig. 1 being a second arm, and the first arm being the casing formed about side walls 9 and 10 in Figs. 1 and 3; the rollers 3 and 4 which act as arms being removably inserted into a channel with open ends on either side as seen in Fig. 1 along axis XX as seen in Col. 2 lines 42-51 and Col. 3 lines 13-16) in order to be disassembled for cleaning (see Col. 4 lines 43-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cross’s channel to be open ended as taught by Guitay for easier replacement of parts and storage of the device, as well as easier cleaning of the components (Guitay; Col. 4 lines 43-46).
The modified Cross device further lacks the first massaging member having a pair of moveable rollers secured by an upper plate member and a lower plate member.
However, Iwamoto teaches a similar roller massage device where a massage member consists of two rollers (see rows 2a and 2b in Fig. 3b and Fig. 13) and the pair of movable rollers are secured by an upper plate member and a lower plate member (see side plate part 20 in Figs. 3a and 13; where the left side plate part 20 in Fig. 3a is the lower plate member, and the right side plate part is the upper plate member).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first massaging member of the 
	Regarding claim 2, the modified Cross device has everything as claimed, including the upper plate member comprising: a first surface and an opposing second surface (Iwamoto; see Fig. 13 where a first surface of the right upper plate 20 is the outer flat surface of the plate 20 on the outer right side of Fig. 13, and the opposing second surface is the interior flat surface of plate 20 which faces the roller rows 2a and 2b); a first side portion (Iwamoto; see Fig. 13 where a first side is the left side containing left slot 40); a second side portion (Iwamoto; see Fig. 13 where a first side is the right side containing right slot 40); a medial portion integrally connected to the first and second side portion (Iwamoto; see Fig. 13 where the medial portion is the middle of plate 20 containing the space between the two slots 40, as well as the small hole 32 and sector-shaped recesses 33); a first stopper located on a first upper surface of the first side portion (Iwamoto; see Fig. 13 where a first stopper is the left shown system of dents 41 and balls 42 which work with slot 40 to stop roller row 2a from being able to move beyond a certain position); and a second stopper located on a first upper surface of the second side portion (Iwamoto; see Fig. 13 where a second stopper is the right shown system of dents 41 and balls 42 which work with slot 40 to stop roller row 2b from being able to move beyond a certain position).
	Regarding claim 3, the modified Cross device has everything as claimed, including the upper plate member further comprising: a first opening extending through the first side portion 
	Regarding claim 4, the modified Cross device has everything as claimed, including the upper plate member further comprising: a rigid shaft extending perpendicularly outward from the medial portion into an aperture in the first arm (Iwamoto; see roller support shaft 5 in Fig. 11a, which extends outward from the medial portion of plate 20 and through an aperture seen at hole 32); a first roller shaft extending from a first roller in the pair of movable rollers into the first opening (Iwamoto; see holding shaft 21 in Fig. 6 and Col. 2 lines 65-67); and a second roller shaft extending from a second roller in the pair of movable rollers in the second opening (Iwamoto; see holding shaft 21 in Fig. 6 and Col. 2 lines 65-67, where there is a second holding shaft 21 on the other roller row 2b). 
	Regarding claim 5, the modified Cross device has everything as claimed, including the diameter of the rigid shaft is smaller than the diameter of the aperture allowing the rigid shaft to move within the aperture (Iwamoto; see Figs. 11a and 12a where roller support shaft 5 fits into hole 32, meaning that some diameter of roller support shaft 5 is less than the diameter of hole 32 in order for the roller support shaft 5 to fit into the role and rotate within recess 33). 

Regarding claim 9, the modified Cross device has everything as claimed, including the lower plate member comprising: a first surface and an opposing second surface (Iwamoto; see Fig. 13 where a first surface of the left lower plate 20 (the left plate 20 best seen in Figs. 3a and 6) is the outer flat surface of the plate 20 on the outer left side of Fig. 13, and the opposing second surface is the interior flat surface of plate 20 which faces the roller rows 2a and 2b; Examiner notes that the features of the plate 20 seen in Fig. 13 are mirrored on the other plate 20 on the opposite side of the roller unit 2, so while reference is being made to the perspective seen in Fig. 13, it is understood that the same features are on the lower plate member and that the rejection of claims 9-13 refers to these unseen mirrored elements of Fig. 13 on the lower plate); a first side portion (Iwamoto; see Fig. 13 where a first side is the left side containing left slot 40); a second side portion (Iwamoto; see Fig. 13 where a first side is the right side containing right slot 40); a medial portion integrally connected to the first and second side portion (Iwamoto; see Fig. 13 where the medial portion is the middle of plate 20 containing the space between the two slots 40, as well as the small hole 32 and sector-shaped recesses 33); a 
	Regarding claim 10, the modified Cross device has everything as claimed, including the lower plate member further comprising: a first opening extending through the first side portion and the first stopper (Iwamoto; see left slot 40 which is an opening that extends through the first side portion of plate 20, and also has some amount of extension into the stopper which is comprised of dents 41 and balls 42 such that the slot 40 extends some amount through at least part of dents 41); and a second opening extending through the second side portion and the second stopper (Iwamoto; see right slot 40 which is an opening that extends through the second side portion of plate 20, and also has some amount of extension into the stopper which is comprised of dents 41 and balls 42 such that the slot 40 extends some amount through at least part of dents 41). 
	Regarding claim 11, the modified Cross device has everything as claimed, including the upper plate member further comprising: a rigid shaft extending perpendicularly outward from the medial portion into an aperture in the first arm (Iwamoto; see roller support shaft 5 in Fig. 11a, which extends outward from the medial portion of plate 20 and through an aperture seen at hole 32); a first roller shaft extending from a first roller in the pair of movable rollers into the first opening (Iwamoto; see holding shaft 21 in Fig. 6 and Col. 2 lines 65-67); and a second roller 
Regarding claim 12, the modified Cross device has everything as claimed, including the diameter of the rigid shaft is smaller than the diameter of the aperture allowing the rigid shaft to move within the aperture (Iwamoto; see Figs. 11a and 12a where roller support shaft 5 fits into hole 32, meaning that some diameter of roller support shaft 5 is less than the diameter of hole 32 in order for the roller support shaft 5 to fit into the role and rotate within recess 33). 
	Regarding claim 13, the modified Cross device has everything as claimed, including wherein the diameter of the first roller shaft is smaller than the diameter of the first opening allowing the first roller shaft to move within the first opening (Iwamoto; see Fig. 6 where holding shaft 21 is the shaft of roller row 2a in Fig. 13, which moves within slot 40 and thus has a smaller diameter than the opening); and wherein the diameter of the second roller shaft is smaller than the diameter of the second opening allowing the second roller shaft to move within the second opening (Iwamoto; see Fig. 6 where holding shaft 21 is the shaft of roller row 2b in Fig. 13, which moves within slot 40 and thus has a smaller diameter than the opening).
Regarding claim 14, the modified Cross device has everything as claimed, including a base connected to bottom surfaces of the elongated members of the first arm (Cross; conical tendon 29 in Fig. 1 of Cross; see also Col. 2 lines 36-38).
Regarding claim 15, the modified Cross device has everything as claimed, including a first arm comprising an outer surface (Cross; the outer edge located on the far right side of first arm 2 going from handle 14 to hinge 15 in Fig. 1), an inner surface (Cross; the inner edge 
Regarding claim 16, the modified Cross device has everything as claimed, including the outer surface having an arcuate shape (Cross; arcuate shape of the outer surface of handle 14 in Fig. 1) and the inner surface comprises: an upper portion (Cross; inner side 13 of first arm 2 in Fig. 1); a lower portion (Cross; the portion of the inner surface below anchor point 11 in Fig. 1); and a medial portion integrally connected between the upper portion and the lower portion (Cross; portion of the inner surface located between anchor portions 10 and 11 in Fig. 1) by an upper edge portion (Cross; upper horizontal surface portion of the inner surface located near anchor point 10 in Fig. 1) and a lower edge portion (Cross; lower horizontal surface portion of the inner surface located near anchor point 11 in Fig. 1), the upper and lower edge portions extend perpendicularly outward from the medial portion forming the first cavity (Cross; both upper and lower edges extend at ninety degree angles from the medial portion, and form a cutout 12 as shown in Fig. 1), and the upper portion and the lower portion being located within a first vertical plane (Cross; vertical plane running along inner side 13 and coinciding with the vertical lower portion located just below anchor point 11 in Fig. 1) and the medial portion is located within a second vertical plane (Cross; vertical plane defined along the vertical line section of cutout section 12 in Fig. 1), where the first vertical plane is different than the second 
Regarding claim 17, the modified Cross device has everything as claimed, including the second arm comprising: an outer surface (Cross; the outer edge located on the far left side of second arm 3 going from handle 28 to hinge connecting pin 17 in Fig. 1); an inner surface (Cross; the inner edge located on the far right side of second arm 3 in Fig. 1) having a second cavity adapted to receive the second massaging member (Cross; cutout 19 which defines a cavity for balls 24-26 in Fig. 1); and an inner wall integrally connected between the outer and inner surfaces (Cross; inner part of second arm 3 comprising the bulk of the arm located between the inner and outer surfaces in Fig. 1), and the outer surface having an arcuate shape (Cross; arcuate shape of the outer surface of handle 28 in Fig. 1) and the inner surface comprises: an upper portion (Cross; portion of the inner surface located above anchor point 20 in Fig. 1); a lower portion (Cross; portion of the inner surface located below anchor point 21 in Fig. 1); and a medial portion integrally connected between the upper portion and the lower portion (Cross; portion of the inner surface located between anchor points 20 and 21 in Fig. 1) by an upper edge portion (Cross; upper horizontal portion of the inner surface located near anchor point 20 in Fig. 1) and a lower edge portion (Cross; lower horizontal portion of the inner surface located near anchor point 21 in Fig. 1), the upper and lower edge portions extend perpendicularly outward from the medial portion forming the second cavity (Cross; both upper and lower edges extend at ninety degree angles from the medial portion, and form a cutout 19 as shown in Fig. 1).

Regarding claim 19, the modified Cross device has everything as claimed, including a first handle (Cross; handle 14 in Fig. 1) connected to, and extending perpendicularly outward from the first arm upper end (Cross; handle 14 connects to the upper portion of first arm 2, and extends perpendicularly outward as best seen in Fig. 2); and a second handle (Cross; handle 28 in Fig. 1) connected to, and extending perpendicularly outward from the second arm upper end (Cross; handle 28 connects to the upper portion of second arm 3, and extends perpendicularly outward as best seen in Fig. 2).
Regarding claim 20, the modified Cross device has everything as claimed, including the first and second arms and the first and second massaging members are shaped and dimensioned to adjustably retain a human body part between the first massaging member and the second massaging member when the first arm upper end and the second upper arm end are and held in close proximity to each other (Cross; see Fig. 1 where a limb can be placed between the first arm 2 and second arm 3; see also Col. 3 lines 17-35), whereby pressure that is applied to the human body part is variable and dynamically leveraged as the human body part .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Guitay and Iwamoto et al. as applied to claim 2 above, and further in view of Grove et al. (US Pat. 6,010,468).
Regarding claim 7, the modified Cross device has everything as claimed, including an upper plate member with an angle of rotation (Iwamoto; see Figs. 8a-8c and Col. 3 lines 37-47, where the rotation is caused by an arm 38 within recesses 33 as seen in Figs. 11a-11c and seen in Col. 4 lines 10-35).
The modified Cross device does not have a detailed description that the angle of rotation is 25 degrees in a single direction. 
However, Grove teaches a similar device for delivering force to a limb of a user, where a plate member has an angle of rotation of 25 degrees in a single direction (see Col. 11 lines 30-40 and Fig. 7 where an adjustable stop nut is used to vary the maximum degree of pivot that the plate can do to be between 1 and 30 degrees).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms and recess (Iwamoto; see Figs. 11a-11c where arm 38 is an elastic member that moves around in recess 33 to limit how far the slide projection 37 can rotate and helps return it to a neutral position) of the modified Cross device to include an adjustable stop that changes the maximum angle of rotation to be 25 degrees as taught by Grove as it allows for adjusting the angle of rotation to a specific value to 
Regarding claim 8, the modified Cross device as modified in claim 7 has everything as claimed, including the upper plate member having an angle of rotation of 7 degrees in a single direction (Grove; see Col. 11 lines 30-40 and Fig. 7 where an adjustable stop nut is used to vary the maximum degree of pivot that the plate can do to be between 1 and 30 degrees, including 7 degrees). Further, it is noted that the claimed invention lacks any criticality as to the specific angle that the plate is limited moving within (see [00107]-[00108] of Applicant’s specification, where the range of motion of the plate can effectively be any angle). Thus, as the claimed invention lacks any criticality regarding the angle of rotation of the plate member, it would be matter of design choice for one of ordinary skill in the art to choose some angle value which the plate movement is limited by, including an angle value of 7 degrees.
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 10-13 of the arguments that the applied Guitay reference does not have arms that would be readily recognizable to one of skill in the art, and is 
Applicant argues on pages 13-18 of the arguments that the benefit provided by the applied Guitay device is redundant and not needed by the Cross device, as the Cross device is already capable of being pivoted in a way to make cleaning easier. The argument is not well taken. Applicant points to the applied Cross device and argues that since the device allows for the arms to pivot apart from one another and the massagers be swapped out, that it is fully capable of being cleaned already. However, it is well understood that being able to take a device apart allows for further cleaning that simply moving components apart from one another. In the cited Cross reference, the connection between the arms (area around 16-18 in Fig. 1) would be difficult to clean without removing the arms from one another. Further, any cleaning of other components of the device would also become easier as the device becomes less cumbersome. Additionally, further well-known benefits of being able to fully separate 
Applicant argues on pages 18-19 of the arguments that the combination of Cross in view of Guitay changes the principles of operation of the modified device as the Guitay device uses a spring loaded vacuum roller as opposed to the Cross device which uses a hinge mechanism connecting its arms. The argument is not well taken. In the modified Cross device in view of Guitay, Guitay is only relied upon to teach an open-ended channel allowing for a first and second component to be detached from one another. There is no requirement for the modified device to include the vacuum assisted massage as taught by Guitay, as that element of Guitay is not part of the modified device. Further, Applicant appears to argue that removing a roller from the housing of Guitay would destroy the Guitay device. However, as seen in the above rejections, Guitay does teach a device with slots open to the outside for the rollers to fit into, as well as explicitly mentioning the benefit of disassembling the device. Further, one of ordinary skill in the art would understand that any device would likely be rendered inoperable when disassembled for any reason. Thus the rejection holds.

Applicant argues on pages 21-22 of the arguments that the combination of Cross in view of Guitay and Iwamoto is based on impermissible hindsight and fails to disclose several limitations of the claimed invention. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As seen in the above rejections, all of the claimed limitations are taught by the combination of applied references. Thus, the rejection holds.

Therefore, the arguments above are not persuasive and the rejection holds. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785